           Case 8:20-bk-03608-CPM         Doc 65-18     Filed 05/26/20     Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov

In re:                                       )       Chapter 11
                                             )
CFRA HOLDINGS, LLC                           )       Case No. 8:20-bk-03608-CPM
                                             )
                                             )       Jointly Administered with
                                             )
CFRA LLC                                     )       Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                         )       Case No. 8:20-bk-03610-CPM
                                             )
         Debtors.                            )


               ORDER GRANTING IHOP RESTAURANTS LLC,
            IHOP FRANCHISOR LLC, AND IHOP LEASING LLC’S
        MOTION FOR RELIEF FROM THE AUTOMATIC STAY OR, IN THE
     ALTERNATIVE, TO COMPEL REJECTION OF FRANCHISE AGREEMENTS

         Upon consideration of the motion (the “Motion”) of IHOP Restaurants LLC, IHOP

Franchisor LLC, and IHOP Leasing LLC (collectively, “IHOP”) for relief from the automatic stay

and/or to modify the automatic stay to exercise its rights under certain franchise agreements with

the above-captioned Debtors (the “Franchise Agreements”); any objections thereto having been

overruled for the reasons stated on the record; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334; and this Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that venue of this proceeding in

this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having considered

the pleadings, evidence and argument of counsel, and the Court having determined that (a) the

Franchise Agreements and the Leases were terminated prior to the Petition Date, (b) the Franchise

Agreements and the Leases (and the real and personal property implicated thereby) are not property

of the Debtors’ estate, and (c) accordingly, that the automatic stay under section 362 of the




DOCS_DE:228658.7 18037/004
           Case 8:20-bk-03608-CPM          Doc 65-18     Filed 05/26/20     Page 2 of 2




Bankruptcy Code does not apply to the terminated Franchise Agreements or to the equipment or

property affected by the Leases it is HEREBY:

        ORDERED that the Motion to is GRANTED and IHOP is hereby authorized to enforce

(through, if necessary, litigation in any appropriate forum) its post-termination rights under the

Franchise Agreements, including, without limitation, enjoining the Debtors from using or

infringing IHOP’s trademarks, de-affiliating closed restaurants, compelling surrender of the

subleased premises and leased equipment to IHOP so that IHOP can take control of the restaurants

and protect its brand; and it is further

        ORDERED that this Order shall be effectively immediately upon entry, and that the stay

imposed by Fed. R. Bankr. P. 4001(a)(3) shall not apply to this Order; and it is further

        ORDERED that IHOP s is authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion; and it is further

        ORDERED that this Court retains jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

Dated: _________________, 2020
                                                     Honorable Catherine Peek McEwen
                                                     United States Bankruptcy Judge




                                                 2
DOCS_DE:228658.7 18037/004
